DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “an irregular shape.”  This is a subjective term without a definition of what is considered irregular, as such the scope or limitations associated with this recitation cannot be ascertained.
Claims 13 and 15 recite “wherein the seat panel is installed to a vehicle” and “wherein the seat panel is installed to a rearward side of a forward seat assembly of a vehicle” and goes on to recite limitations regarding the vehicle, the forward seat assembly and a rear seat assembly.  It is unclear whether the vehicle, the entire forward seat and the rearward seat limitations are functional or intended use limitations, or Applicant is attempting to affirmatively claim the entire vehicle assembly (which would require an independent claim defining the scope 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-8 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mertens (DE 10302986) (translation attached).  Mertens discloses at least one aperture defined by the seat panel (fig. 3: 10 is a receptacle/aperture); a recessed space (fig. 3: 8) defined by the seat panel; a light assembly (fig. 3: 9); wherein the light assembly is selectively actuable to emit light through the at least one aperture; wherein the at least one aperture defines a light pattern of the light emitted by the light assembly (the aperture includes lens 15 to define the light pattern); and wherein the light pattern at least partially illuminates the recessed space (as shown in fig. 3).
As concerns claim 2, Mertens discloses a perimeter portion (fig. 1: 11); a beveled portion (fig. 3: 12 is beveled on the rear face having the light); a recessed portion (fig. 3: the rear face of the seatback within 8); wherein the beveled portion is intermediate the perimeter portion and the recessed portion; wherein the recessed space is defined by the recessed portion and the beveled portion; and wherein the at least one aperture is located in the beveled portion (as shown in fig. 3).
As concerns claim 4, Mertens discloses a switch in communication with the light assembly to selectively actuate the light (a person having ordinary skill in the art would understand that a switch is inherently present to turn the light on and off for reading). 
As concerns claims 6 and 7, Mertens discloses wherein the light assembly includes a light source; and wherein the light source includes at least one light emitting diode (LED) in an array of LEDs (paragraph 0013: 9 is an LED array).
As concerns claim 8, as best understood, Mertens discloses wherein the aperture defines an irregular shape (the aperture includes a lens which may be considered irregular in shape).
As concerns claims 15-17, Mertens discloses wherein the seat panel is installed to a rear of a seatback, which is capable of being used on a tiltable forward seating assembly in vehicle having a rear seating assembly such that the light is emitted toward a leg space of the rear seating assembly in an orientation parallel to a vehicle floor.

Claim(s) 1, 4, 6, 7, 9-11, 13 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koliba (US 2008/0219016).  Koliba discloses at least one aperture defined by the seat panel (paragraph 0017, the light is within an aperture/housing in the recessed portion); a recessed space (fig. 3: 36) defined by the seat panel; a light assembly (fig. 3: 40); wherein the light assembly is selectively actuable to emit light through the at least one aperture; wherein the at least one aperture defines a light pattern of the light emitted by the light assembly (the aperture defines the area through which the light is projected); and wherein the light pattern at least partially illuminates the recessed space (as shown in fig. 3).
As concerns claim 4, Koliba discloses a switch in communication with the light assembly; wherein the switch is selectively actuable to actuate the light assembly (paragraph 0018).
As concerns claims 6 and 7, Koliba discloses wherein the light assembly includes a light source; and wherein the light source includes at least one light emitting diode (LED) bulb (paragraph 0019).
As concerns claim 9, Koliba discloses the seat panel installed to a seat configured to be attached to a mounting surface (paragraph 0016: 36 is formed by a hard plastic shell mounted to the rear of a seatback); wherein, with the seat panel in the installed position relative to the mounting surface, the seat panel defines a plane extending through the at least one aperture; wherein the plane is substantially parallel to the mounting surface; and wherein the light pattern is contained between the plane and the mounting surface (as shown in fig. 3).
As concerns claim 10, Koliba discloses wherein the at least one aperture defines an uppermost edge; and the plane includes the uppermost edge (as shown in fig. 3).
As concerns claim 11, Koliba discloses a control unit in communication with the light assembly; wherein the control unit is actuable to actuate the light assembly to emit the light pattern (paragraph 0018 discloses that the light 40 may be connected to the control unit controlling the courtesy lamps of the vehicle to actuate the light on and off, such as when a door is closed or open).
As concerns claim 13, Koliba discloses wherein the seat panel is installed to a vehicle; wherein the vehicle includes a network in communication with a power source (paragraph 0040: the vehicle includes a circuit network of lights in communication with a power source); and wherein the control unit is in communication with the network to receive power from the power source to actuate the light assembly (as discussed in claim 11).
As concerns claims 15-17, Koliba discloses wherein the seat panel is installed to a rear of a seatback (fig. 3), which is capable of being used on a tiltable forward seating assembly in vehicle having a rear seating assembly such that the light is emitted toward a leg space of the rear seating assembly in an orientation parallel to a vehicle floor (fig. 3: rear seat 50 shown and 
As concerns claim 18, Koliba discloses wherein the light assembly is selectively actuable to change a color of the light from a first color to at least a second color (Koliba, claim 5).
As concerns claim 19, Koliba discloses wherein the light assembly is selectively actuable to change a luminosity of the light from a first luminosity to at least a second luminosity (Koliba, claim 9).
As concerns claim 20, Koliba discloses a pocket portion (fig. 3: 38) attached to the seat panel; wherein the pocket portion at least partially encloses the recessed space to define a pocket such that the light pattern at least partially illuminates the pocket.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pozzi (US 10,065,741).  Pozzi discloses at least one aperture defined by the seat panel (fig. 2 shows a recessed area created by moving the tray table downward and an aperture within the recessed area containing 28/30); a recessed space (fig. 2: the area defined by the tray table in the upright position) defined by the seat panel; a light assembly (fig. 2: 28); wherein the light assembly is selectively actuable to emit light through the at least one aperture; wherein the at least one aperture defines a light pattern of the light emitted by the light assembly (the aperture defines the area through which the light is projected as it is the location where it is placed); and wherein the light pattern at least partially illuminates the recessed space.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pozzi in view of Margis et al. (US 2011/0174926) (“Margis”).  Pozzi teaches a perimeter portion (fig. 2: lower edge of 26 forming the upper bounds of the recessed area; an inwardly extending portion (extending from the outer edge perimeter of 26 into the vertical surface of the recessed area); a recessed portion (surface within the recessed space); wherein the inwardly extending portion is intermediate the perimeter portion and the recessed portion; wherein the recessed space is defined by the recessed portion and the beveled portion; and wherein the at least one aperture is located in the recessed portion (as shown in fig. 2).
Margis teaches a seat panel on the rear face of a seatback having beveled portions (at least Fig. 4A: 386F) within the panel.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the shape/angle downward facing surface extending out at the upper edge of the recessed area to be obliquely angled instead of at a right angle, as a simple matter of design choice or to more easily pull down the tray table.  
	
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koliba in view of Munday (EP 3 064 401).  Koliba does not teach wherein the switch is a haptic switch.  However, Munday teaches a recessed light (72) in a seatback panel which has a touch type switch the provides a tactile feedback (paragraph 0046), which is considered old and well known in the art.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the switch to be a haptic switch in order to provide a long lasting switch which is flush with the seat panel surface (as discussed paragraph 0046).  

Claims 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mertens in view of Valeo Vision (DE 202013002220) (translation attached).  As concerns claims 11 and 12, Mertens does not teach a control unit actuable to actuate the light assembly to emit the light pattern.  However, Valeo Vision teaches a control unit actuable to actuate the light assembly to emit the light pattern, receive power at a first voltage level from a power source; and output power at a second voltage level to the light assembly (paragraph 0031 discusses a detection means which controls the light assembly such that a lower voltage is output from the power source when a greater amount of ambient light is detected).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the prior art to include a control unit such as that taught by Valeo Vision in order to control power usage.  

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koliba.  Koliba does not expressly teach a control interface remote from the seat panel for controlling the control unit/light assembly.  However, front control panels within a vehicle which are used to control vehicle accessories including climate control, seat movement and lighting are considered old and well known in the art.  It would have been to a person having ordinary skill in the art, at the time that the invention was filed to use known control panels to control the light assembly within the vehicle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636